Exhibit 10.1

NASH-FINCH COMPANY
2000 STOCK INCENTIVE PLAN
(as amended February 25, 2008)

1. Purpose of Plan.

The purpose of the Nash-Finch Company 2000 Stock Incentive Plan (the “Plan”) is
to support the maximization of long-term value creation for Nash-Finch Company
(the “Company”) and its stockholders by enabling the Company and its
Subsidiaries to attract and retain persons of ability to perform services for
the Company and its Subsidiaries by providing an incentive to such individuals
through equity participation in the Company and by rewarding such individuals
who contribute to the achievement by the Company of its economic objectives.

2. Definitions.

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

2.1 “Board” means the Board of Directors of the Company.

2.2 “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.

2.3 “Change in Control” means an event described in Section 13.1 of the Plan.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.

2.6 “Common Stock” means the common stock of the Company, $1.66-2/3 par value,
or the number and kind of shares of stock or other securities into which such
common stock may be changed in accordance with Section 4.3 of the Plan.

2.7 “Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.

2.8 “Eligible Recipients” means all employees of the Company or any Subsidiary
and any non-employee directors, consultants and independent contractors of the
Company or any Subsidiary.

2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.10 “Fair Market Value” means, with respect to the Common Stock, as of any date
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote) (a) the mean between the reported
high and low sale prices of the Common Stock during the regular trading session
if the Common Stock is listed, admitted to unlisted trading privileges or
reported on any foreign or national securities exchange or on the Nasdaq
National Market or an equivalent foreign market on which sale prices are
reported; (b) if the Common Stock is not so listed, admitted to unlisted trading
privileges or reported, the closing bid price as reported by the Nasdaq SmallCap
Market, OTC Bulletin Board or the National Quotation Bureau, Inc. or other
comparable service; or (c) if the Common Stock is not so listed or reported,
such price as the Committee determines in good faith in the exercise of its
reasonable discretion.

2.11 “Incentive Award” means an Option, Stock Appreciation Right, Restricted
Stock Award, Performance Unit or Stock Bonus granted to an Eligible Recipient
pursuant to the Plan.

2.12 “Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.13 “Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of the Plan that does not qualify
as an Incentive Stock Option.

2.14 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.

2.15 “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.

2.16 “Performance Criteria” means the performance criteria that may be used by
the Committee in granting Performance Units or Restricted Stock Awards
contingent upon achievement of performance goals, consisting of specified levels
of, or relating to:



  •   customer satisfaction as measured by a Company sponsored customer survey;



  •   employee engagement or employee relations as measured by a Company
sponsored survey;



  •   employee safety;



  •   employee diversity;



  •   financial performance as measured by net sales, operating income, income
before income taxes, net income, net income per share (basic or diluted),
earnings before interest, taxes depreciation and amortization (EBITDA) (with or
without adjustments prescribed in any Company credit facility), profitability as
measured by return ratios (including return on assets, return on equity, return
on investment and return on sales), cash flows, market share, cost reduction
goals, margins (including one or more of gross, operating and net income
margins), stock price, total return to stockholders, economic value added,
working capital and productivity improvements;



  •   retail store performance as determined by independent assessment; and



  •   operational performance as measured by on-time delivery, fill rate,
selector accuracy, cost per case, sales per square foot, sales per labor hour
and other, similar, objective productivity measures.

The Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based upon Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria. The Committee
may also determine that any of these performance goals shall be calculated by
including or excluding any one or more specific items or categories of items
(including projections) as designated by the Committee.

2.17 “Performance Unit” means a right granted to an Eligible Recipient pursuant
to Section 9 of the Plan to receive a payment from the Company, in the form of
stock, cash or a combination of both, upon the achievement of Performance
Criteria or other established employment, service, performance or other goals
during a specified period.

2.18 “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued upon the grant, exercise or vesting of such Incentive Award.

2.19 “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

2.20 “Retirement” means termination of employment or service pursuant to and in
accordance with the regular (or, if approved by the Board for purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company’s plan or practice for purposes of this determination.

2.21 “Securities Act” means the Securities Act of 1933, as amended.

2.22 “Stock Appreciation Right” means a right granted to an Eligible Recipient
pursuant to Section 7 of the Plan to receive a payment from the Company, in the
form of stock, cash or a combination of both, equal to the difference between
the Fair Market Value of one or more shares of Common Stock and the exercise
price of such shares under the terms of such Stock Appreciation Right.

2.23 “Stock Bonus” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 10 of the Plan.

2.24 “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.

2.25 “Tax Date” means the date any withholding tax obligation arises under the
Code or other applicable tax statute for a Participant with respect to an
Incentive Award.

3. Plan Administration.

3.1 The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and, if the Board so determines in its sole discretion, who are “outside
directors” within the meaning of Section 162(m) of the Code. Such a committee,
if established, will act by majority approval of the members (but may also take
action with the written consent of all of the members of such committee), and a
majority of the members of such a committee will constitute a quorum. As used in
the Plan, “Committee” will refer to the Board or to such a committee, if
established. To the extent consistent with applicable corporate law of the
Company’s jurisdiction of incorporation, the Committee may delegate to any
officers of the Company the duties, power and authority of the Committee under
the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Eligible Recipients who are subject to
Section 16 of the Exchange Act. The Committee may exercise its duties, power and
authority under the Plan in its sole and absolute discretion without the consent
of any Participant or other party, unless the Plan specifically provides
otherwise. Each determination, interpretation or other action made or taken by
the Committee pursuant to the provisions of the Plan will be final, conclusive
and binding for all purposes and on all persons, including, without limitation,
the Company, the stockholders of the Company, the participants and their
respective successors-in-interest. No member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.

3.2 Authority of the Committee.

(a) In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following: (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Awards) and the
form of written agreement, if any, evidencing such Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.

(b) The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award or
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award; provided, however, that the amended or modified
terms are permitted by the Plan as then in effect and that any Participant
adversely affected by such amended or modified terms has consented to such
amendment or modification. No amendment or modification to an Incentive Award,
whether pursuant to this Section 3.2 or any other provisions of the Plan, will
be deemed to be a re-grant of such Incentive Award for purposes of this Plan.

(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
or in management’s discussion and analysis of financial performance appearing in
the Company’s annual report to stockholders for the applicable year; or (v) any
other similar change, in each case with respect to the Company or any other
entity whose performance is relevant to the grant or vesting of an Incentive
Award, the Committee (or, if the Company is not the surviving corporation in any
such transaction, the board of directors of the surviving corporation) may,
without the consent of any affected Participant, amend or modify the vesting
criteria (including Performance Criteria) of any outstanding Incentive Award
that is based in whole or in part on the financial performance of the Company
(or any Subsidiary or division thereof) or such other entity so as equitably to
reflect such event, with the desired result that the criteria for evaluating
such financial performance of the Company or such other entity will be
substantially the same (in the sole discretion of the Committee or the board of
directors of the surviving corporation) following such event as prior to such
event; provided, however, that the amended or modified terms are permitted by
the Plan as then in effect.

(d) Notwithstanding any other provision of this Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted, “underwater” Option by:
(i) amending or modifying the terms of the Option to lower the exercise price;
(ii) canceling the underwater Option and granting either (A) replacement Options
having a lower exercise price; (B) Restricted Stock Awards; or (C) Performance
Units in exchange; or (iii) repurchasing the underwater Options and granting new
Incentive Awards under this Plan. For purposes of this Section 3.2(d), an Option
will be deemed to be “underwater” at any time when the Fair Market Value of the
Common Stock is less than the exercise price of the Option.

4. Shares Available for Issuance.

4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.3 of the Plan, the maximum number of shares of Common Stock that will
be available for issuance under the Plan will be 2,100,000 shares of Common
Stock, plus any shares of Common Stock which, as of the date the Plan is
approved by the stockholders of the Company, are reserved for issuance under the
Company’s 1994 Stock Incentive Plan, as amended, and which are not thereafter
issued or which have been issued but are subsequently forfeited and which would
otherwise have been available for further issuance under such plan.
Notwithstanding any other provisions of the Plan to the contrary, (i) no
Participant in the Plan may be granted any Options or Stock Appreciation Rights,
or any other Incentive Awards with a value based solely on an increase in the
value of the Common Stock after the date of grant, relating to more than 120,000
shares of Common Stock in the aggregate in any fiscal year of the Company;
provided, however, that a Participant who is first appointed or elected as an
officer, hired as an employee or retained as a consultant by the Company or who
receives a promotion that results in an increase in responsibilities or duties
may be granted, during the fiscal year of such appointment, election, hiring,
retention or promotion, Options relating to up to 200,000 shares of Common
Stock; and (ii) the 1,000,000 shares of Common Stock that were reserved for
issuance under the Plan effective February 22, 2005 shall be granted solely
pursuant to Performance Units and will consist of shares of the Company’s
treasury stock. All of the foregoing limitations in clauses (i) and (ii) are
subject to adjustment as provided in Section 4.3 of the Plan.

4.2 Accounting for Incentive Awards. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited in whole or
part (including shares subject to the Incentive Award that are withheld to
satisfy withholding or employment-related tax obligations) or for any reason is
terminated unexercised or unvested and any shares of Common Stock that are
subject to an Incentive Award that is settled or paid in cash or any form other
than shares of Common Stock will automatically again become available for
issuance under the Plan.

4.3 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities or other property (including cash) available for issuance or payment
under the Plan and, in order to prevent dilution or enlargement of the rights of
Participants, (a) the number and kind of securities or other property (including
cash) subject to outstanding Options, and (b) the exercise price of outstanding
Options.

1

5. Participation.

Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the creation of value for the Company and its stockholders.
Eligible Recipients may be granted from time to time one or more Incentive
Awards, singly or in combination or in tandem with other Incentive Awards, as
may be determined by the Committee in its sole discretion. Incentive Awards will
be deemed to be granted as of the date specified in the grant resolution of the
Committee, which date will be the date of any related agreement with the
Participant.

6. Options.

6.1 Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option. To the
extent that any Incentive Stock Option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.

6.2 Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant or, with respect to an Incentive Stock Option, 110% of the Fair Market
Value if, at the time the Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company).

6.3 Exercisability and Duration. An Option will become exercisable at such times
and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Option may be
exercisable prior to six months from its date of grant (other than in connection
with a Participant’s death or Disability) and no Option may be exercisable after
10 years from its date of grant (or, in the case of an Incentive Stock Option,
five years from its date of grant if, at the time the Incentive Stock Option is
granted, the Participant owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company).

6.4 Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, Previously Acquired Shares (including through delivery of a
written attestation of ownership of such Previously Acquired Shares if
permitted, and on terms acceptable, to the Committee in its sole discretion), a
promissory note (on terms acceptable to the Committee in its sole discretion) or
by a combination of such methods.

6.5 Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company (Attention: Secretary) at its principal executive office in Minneapolis,
Minnesota and by paying in full the total exercise price for the shares of
Common Stock to be purchased in accordance with Section 6.4 of the Plan.

6.6 Aggregate Limitation of Stock Subject to Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking incentive stock options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.

7. Stock Appreciation Rights.

7.1 Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under the Plan, and such Stock Appreciation Rights will be subject to
such terms and conditions, consistent with the other provisions of the Plan, as
may be determined by the Committee in its sole discretion. The Committee will
have the sole discretion to determine the form in which payment of the economic
value of Stock Appreciation Rights will be made to a Participant (i.e., cash,
Common Stock or any combination thereof) or to consent to or disapprove the
election by a Participant of the form of such payment.

7.2 Exercise Price. The exercise price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than 100% of the Fair Market Value of one share of Common Stock on the
date of grant.

7.3 Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such time and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable prior to six months from its date
of grant (other than in connection with a Participant’s death or Disability) or
after 10 years from its date of grant. A Stock Appreciation Right will be
exercised by giving notice in the same manner as for Options, as set forth in
Section 6.5 of the Plan.

8. Restricted Stock Awards.

8.1 Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, (i) the achievement of one or more of the
Performance Criteria; and/or that (ii) the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period; provided,
however, that no Restricted Stock Award may vest prior to six months from its
date of grant other than in connection with a Participant’s death or Disability.

8.2 Rights as a Stockholder; Transferability. Except as provided in
Sections 8.1, 8.3 and 14.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 8 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.

8.3 Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (including regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate. In the event the
Committee determines not to pay dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the Participant consents to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.

8.4 Enforcement of Restrictions. To enforce the restrictions referred to in this
Section 8, the Committee may place a legend on the stock certificates referring
to such restrictions and may require the Participant, until the restrictions
have lapsed, to keep the stock certificates, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership, together with duly endorsed stock powers, in a
certificateless book-entry stock account with the Company’s transfer agent.

9. Performance Units.

An Eligible Recipient may be granted one or more Performance Units under the
Plan, and such Performance Units will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, not inconsistent with the provisions of the Plan, to the vesting or
valuation of such Performance Units as it deems appropriate, including, without
limitation, (i) the achievement of one or more of the Performance Criteria;
and/or that (ii) that the Participant remain in the continuous employ or service
of the Company or any Subsidiary for a certain period. The Committee will have
the sole discretion to determine the form in which payment of the economic value
of Performance Units will be made to a Participant (i.e., cash, Common Stock,
Restricted Stock Awards or any combination thereof) or to consent to or
disapprove the election by a Participant of the form of such payment.

10. Stock Bonuses.

An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee,
including, without limitation, (i) the achievement of one or more of the
Performance Criteria; and/or that (ii) that the Participant remain in the
continuous employ or service of the Company or any Subsidiary for a certain
period. The Participant will have all voting, dividend, liquidation and other
rights with respect to the shares of Common Stock issued to a Participant as a
Stock Bonus under this Section 10 upon the Participant becoming the holder of
record of such shares; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of a Stock Bonus as it deems
appropriate.

11. Effect of Termination of Employment or Other Service.

11.1 Termination Due to Death, Disability or Retirement. Unless otherwise
provided by the Committee in its sole discretion in the agreement evidencing an
Incentive Award:

(a) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of death or Disability:

(i) All outstanding Options and Stock Appreciation Rights then held by the
Participant will become immediately exercisable in full and remain exercisable,
for a period of three years after such termination (but in no event after the
expiration date of any such Option or Stock Appreciation Right);

(ii) All Restricted Stock Awards then held by the Participant will become fully
vested; and

(iii) All Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses.

(b) In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of Retirement:

(i) All outstanding Options and Stock Appreciation Rights then held by the
Participant will remain exercisable, to the extent exercisable as of the date of
such termination, for a period of three years after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right);

(ii) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and

(iii) All Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses.

11.2 Termination for Reasons Other than Death, Disability or Retirement.

(a) Unless otherwise provided by the Committee in its sole discretion in the
agreement evidencing an Incentive Award, in the event a Participant’s employment
or other service is terminated with the Company and all Subsidiaries for any
reason other than death, Disability or Retirement, or a Participant is in the
employ or service of a Subsidiary and the Subsidiary ceases to be a Subsidiary
of the Company (unless the Participant continues in the employ or service of the
Company or another Subsidiary), all rights of the Participant under the Plan and
any agreements evidencing an Incentive Award will immediately terminate without
notice of any kind, and no Options or Stock Appreciation Rights then held by the
Participant will thereafter be exercisable, all Restricted Stock Awards then
held by the Participant that have not vested will be terminated and forfeited,
and all Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses;
provided, however, that if such termination is due to any reason other than
voluntary termination by the Participant or termination by the Company or any
Subsidiary for “cause,” all outstanding Options and Stock Appreciation Rights
then held by such Participant will remain exercisable, to the extent exercisable
as of such termination, for a period of three months after such termination (but
in no event after the expiration date of any such Option or Stock Appreciation
Right).

(b) For purposes of this Section 11.2, “cause” (as determined by the Committee)
will be as defined in any employment or other agreement or policy applicable to
the Participant or, if no such agreement or policy exists, will mean
(i) dishonesty, fraud, misrepresentation, embezzlement or deliberate injury or
attempted injury, in each case related to the Company or any Subsidiary,
(ii) any unlawful or criminal activity of a serious nature, (iii) any
intentional and deliberate breach of a duty or duties that, individually or in
the aggregate, are material in relation to the Participant’s overall duties, or
(iv) any material breach of any employment, service, confidentiality or
non-compete agreement entered into with the Company or any Subsidiary.

11.3 Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 11, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service and Restricted Stock Awards,
Performance Units and Stock Bonuses then held by such Participant to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided, however, that no Option or Restricted
Stock Award may become exercisable or vest prior to six months from its date of
grant (other than in connection with a Participant’s death or Disability) or
remain exercisable or continue to vest beyond its expiration date.

11.4 Exercise of Incentive Stock Options Following Termination. Any Incentive
Stock Option that remains unexercised more than one year following termination
of employment by reason of Disability or more than three months following
termination for any reason other than death or Disability will thereafter be
deemed to be a Non-Statutory Stock Option.

11.5 Date of Termination of Employment or Other Service. Unless the Committee
otherwise determines in its sole discretion, a Participant’s employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, as determined by the
Committee in its sole discretion based upon such records.

12. Payment of Withholding Taxes.

12.1 General Rules.  The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all foreign, federal, state and local withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise or vesting of, or payment of dividends with respect to, an
Incentive Award or a disqualifying disposition of stock received upon exercise
of an Incentive Stock Option, or (b) require the Participant promptly to remit
the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Incentive
Award.

12.2 Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 12.1 of the Plan by electing to tender
Previously Acquired Shares, a Broker Exercise Notice or a promissory note (on
terms acceptable to the Committee in its sole discretion), or by a combination
of such methods.

13. Change in Control.

13.1 Change in Control. For purposes of this Section 13, a “Change in Control”
of the Company will mean the following:

(i) the sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Parent Corporation (in one transaction or in a series of
related transactions) to a corporation that is not controlled by the Parent
Corporation;

(ii) the approval by the stockholders of the Parent Corporation of any plan or
proposal for the liquidation or dissolution of the Parent Corporation; or

(iii) a change in control of a nature that would be required to be reported
(assuming such event has not been “previously reported”) in response to
Item 5.01 of the Current Report on Form 8-K, as in effect on the date hereof,
pursuant to section 13 or 15(d) of the Exchange Act, whether or not the Parent
Corporation is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control will be deemed to have occurred at
such time as:

(A) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of thirty percent (30%) or more
of the combined voting power of the Parent Corporation’s outstanding securities
ordinarily having the right to vote at elections of directors, or

(B) individuals elected to the Board of Directors following nomination for that
position by a majority of the Board cease to constitute a majority thereof.

13.2 Parent Corporation for purposes of this Section 13, means Nash Finch
Company and any Successor.

13.3 Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the agreement evidencing an Incentive Award at the time of grant or at
any time after the grant of an Incentive Award, (a) all Options and Stock
Appreciation Rights that have been outstanding for at least six months will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the Participant to whom such
Options or Stock Appreciation Rights have been granted remains in the employ or
service of the Company or any Subsidiary; (b) all Restricted Stock Awards that
have been outstanding for at least six months will become immediately fully
vested and non-forfeitable; and (c) all outstanding Performance Units and Stock
Bonuses then held by the Participant will vest and/or continue to vest in the
manner determined by the Committee and set forth in the agreement evidencing
such Stock Bonuses.

13.4 Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an Incentive Award at the time of grant or at any
time after the grant of an Incentive Award, and without the consent of any
Participant effected thereby, may determine that some or all Participants
holding outstanding Options will receive, with respect to some or all of the
shares of Common Stock subject to such Options, as of the effective date of any
such Change in Control of the Company, cash in an amount equal to the excess of
the Fair Market Value of such shares immediately prior to the effective date of
such Change in Control of the Company over the exercise price per share of such
Options.

13.5 Limitation on Change in Control Payments. Notwithstanding anything in
Section 13.3 or 13.4 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the vesting of an Incentive Award as provided
in Section 13.3 or the payment of cash in exchange for all or part of an
Incentive Award as provided in Section 13.4 (which acceleration or payment could
be deemed a “payment” within the meaning of Section 280G(b)(2) of the Code),
together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 13.3 or 13.4 of the Plan will
be reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that if a Participant is subject to a separate agreement with the
Company or a Subsidiary that expressly addresses the potential application of
Sections 280G or 4999 of the Code (including, without limitation, that
“payments” under such agreement or otherwise will be reduced, that the
Participant will have the discretion to determine which “payments” will be
reduced, that such “payments” will not be reduced or that such “payments” will
be “grossed up” for tax purposes), then this Section 13.5 will not apply, and
any “payments” to a Participant pursuant to Section 13.3 or 13.4 of the Plan
will be treated as “payments” arising under such separate agreement.

14. Rights of Eligible Recipients and Participants; Transferability.

14.1 Employment or Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, nor confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.

14.2 Rights as a Stockholder. As a holder of Incentive Awards (other than
Restricted Stock Awards and Stock Bonuses), a Participant will have no rights as
a stockholder unless and until such Incentive Awards are exercised for, or paid
in the form of, shares of Common Stock and the Participant becomes the holder of
record of such shares. Except as otherwise provided in the Plan, no adjustment
will be made for dividends or distributions with respect to such Incentive
Awards as to which there is a record date preceding the date the Participant
becomes the holder of record of such shares, except as the Committee may
determine in its discretion.

14.3 Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan,
unless approved by the Committee in its sole discretion, no right or interest of
any Participant in an Incentive Award prior to the exercise or vesting of such
Incentive Award will be assignable or transferable, or subjected to any lien,
during the lifetime of the Participant, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise. A Participant will,
however, be entitled to designate a beneficiary to receive an Incentive Award
upon such Participant’s death, and in the event of a Participant’s death,
payment of any amounts due under the Plan will be made to, and exercise of any
Options (to the extent permitted pursuant to Section 11 of the Plan) may be made
by, the Participant’s legal representatives, heirs and legatees.

14.4 Breach of Confidentiality or Non-Compete Agreements. Notwithstanding
anything in the Plan to the contrary, in the event that a Participant materially
breaches the terms of any confidentiality or non-compete agreement entered into
with the Company or any Subsidiary, whether such breach occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the Participant under the Plan and any agreements
evidencing an Incentive Award then held by the Participant without notice of any
kind.

14.5 Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

15. Securities Law and Other Restrictions.

Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
state or foreign securities laws or an exemption from such registration under
the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

16. Performance-Based Compensation Provisions.

The Committee, when it is comprised solely of two or more outside directors
meeting the requirements of Section 162(m) of the Code (“Section 162(m)”), in
its sole discretion, may designate whether any Incentive Awards are intended to
be “performance-based compensation” within the meaning of Section 162(m). Any
Incentive Awards so designated will, to the extent required by Section 162(m),
be conditioned upon the achievement of one or more Performance Criteria, and
such Performance Criteria will be established by the Committee within the time
period prescribed by, and will otherwise comply with the requirements of,
Section 162(m) giving due regard to the disparate treatment under Section 162(m)
of Options and Stock Appreciation Rights (where compensation is determined based
solely on an increase in the value of the underlying stock after the date of
grant or award), as compared to other forms of compensation, including
Restricted Stock Awards, Performance Units and Stock Bonuses. The Committee
shall also certify in writing that such Performance Criteria have been met prior
to payment of compensation to the extent required by Section 162(m).

17. Deferrals and Settlements.

The Committee may permit Participants to elect to defer the issuance of shares
or the settlement of Incentive Awards in cash under such rules and procedures as
it may establish under the Plan. It may also provide that deferred settlements
include the payment or crediting of interest or dividend equivalents on the
deferral amounts.

18. Plan Amendment, Modification and Termination.

The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the stockholders of
the Company if stockholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of the Nasdaq Stock Market or any other
stock exchange, if applicable at such time. No termination, suspension or
amendment of the Plan may adversely affect any outstanding Incentive Award
without the consent of the affected Participant; provided, however, that this
sentence will not impair the right of the Committee to take whatever action it
deems appropriate under Sections 3.2, 4.3 and 13 of the Plan.

19. Effective Date and Duration of the Plan.

The Plan is effective as of February 22, 2000, the date it was adopted by the
Board. The Plan will terminate at midnight on February 22, 2010, and may be
terminated prior to such time to by Board action, and no Incentive Award will be
granted after such termination. Incentive Awards outstanding upon termination of
the Plan may continue to be exercised, or become free of restrictions, in
accordance with their terms.

20. Miscellaneous.

20.1 Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions.

20.2

Successors and Assigns. The Plan will be binding upon and inure to the benefit
of the successors and permitted assigns of the Company and the Participants.

2